REINHARDT, Circuit Judge,
concurring in the judgment:
I concur in the judgment. After a bench trial, the district court found that defendants’ acts had not caused injury to the plaintiffs. That finding is not in error. Accordingly, plaintiffs are not entitled to damages on any of their causes of action. Injury is also required for an injunction to be granted under the Clayton Act. See Clayton Act § 16 (15 U.S.C. § 26 (1982)). Thus, plaintiffs are not entitled to an injunction under the Clayton Act, either.
Because the judgment of the district court can be affirmed on the ground that plaintiffs suffered no injury, I see no rea*1351son to consider or decide, as the majority does, various difficult and unsettled questions of antitrust law. These questions should be reserved for a case in which their resolution is required by the facts of the case. Accordingly, I concur in the judgment.